Citation Nr: 1602474	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back disability now characterized as degenerative disc disease, chronic lumbar strain with myositis and bilateral lower extremity radiculopathy, evaluated as 20 percent disabling prior to April 28, 2014, and 60 percent disabling from April 28, 2014.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, status post meniscectomy, evaluated as 10 percent disabling prior to April 28, 2014, and 20 percent disabling from April 28, 2014.

3.  Entitlement to increased ratings for a postoperative left meniscectomy, evaluated as 10 percent disabling prior to April 2, 2010, as noncompensable from April 2, 2010 to April 27, 2014, and as 10 percent disabling from April 28, 2014.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1977. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2012, the Board remanded the claims for further development.  Subsequently, a May 2014 rating decision increased the ratings of the service-connected low back and left knee disabilities effective from the date of the April 2014 VA examination.  As the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to TDIU is being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to April 28, 2013, the Veteran's thoracolumbar forward flexion was limited to no less than 45 degrees, including on repetition. 

2.  An April 28, 2014 VA examination noted the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  Unfavorable ankylosis of the entire spine has not been shown at any time.

3.  Prior to April 28, 2014, left knee ranges of motion noted full extension and flexion limited to at worst 105 degrees.  No more than slight instability was shown.

4. The April 2, 2010 VA examination noted complaints of weakness, tenderness, and giving way, and examination showed effusion.  No instability was shown.

5.  From April 28, 2014, the left knee disability was manifested by limitation of extension to 15 degrees as well as slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic lumbar strain with fibromyositis and degenerative changes prior to April 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Codes 5237-5243 (2015).

2.  The criteria for a rating of 60 percent, and not in excess thereof, for degenerative disc disease, chronic lumbar strain with myositis and bilateral lower extremity radiculopathy, from April 28, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 5243 (2015).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee, status post meniscectomy, based on limitation of motion prior to April 28, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).  

4.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the left knee, status post meniscectomy, based on limitation of motion from April 28, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).  

5.  The criteria for ratings in excess of 10 percent for left knee meniscectomy residuals other than limitation of motion, prior to April 2, 2010, and from April 28, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5257-5259 (2015).  

6.  The criteria for a 10 percent rating for left knee meniscectomy residuals other than limitation of motion for the period from April 2, 2010, to April 27, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2007 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records and private treatment records have also been obtained.  The Veteran was provided with VA examinations in November 2007, April 2010, and April 2014.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Legal Criteria-General Considerations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

III. Low Back:  Criteria, Evidence, and Analysis

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

At the outset of the appeals period, the Veteran's low back disability was rated as 20 percent disabling for chronic lumbar strain with fibromyositis and mild degenerative changes.  Separate 10 percent ratings were in effect for radiculopathy of the left and right lower extremities from September 5, 2008 until April 27, 2014; these ratings are not on appeal.  From April 28, 2014, a 60 percent rating has been assigned for degenerative disc disease, chronic lumbar strain with myositis and bilateral lower extremity radiculopathy.

On VA examination in November 2007, the Veteran reported constant pain in the center of his lower back.  He described stiffness of the back and occasional radiating pain down the left leg.  He described flare-ups caused by lifting or being on his feet for too long.  These were alleviated by treatment with heating pad and pain medications, and by rest.  He was able to perform all activities of daily living, but had given up golf due to back symptoms.  There had been no incapacitating episodes (bedrest and treatment prescribed by a physician) in the past 12 months.  

On examination, the Veteran walked with a cane and a limp favoring the left side.  His muscle strength was 5/5 in the bilateral lower extremities.  Deep tendon reflexes were 1+ and equal in the bilateral lower extremities.  Straight leg raising test was negative both sitting and supine.  Sensation was intact and equal in the bilateral lower extremities.  There was no obvious deformity of the lumbar spine.  There was vague tenderness but no muscle spasms were noted.  Range of motion of the lumbar spine was:  flexion to 60 degrees (reduced to 50 degrees with repetition due to increased pain); extension to 10 degrees; lateral flexion to 15 degrees bilaterally; and rotation to 10 degrees bilaterally.  There was pain with each aspect of ranges of motion, but no loss of motion with repetition other than for flexion as noted.

On VA examination in April 2010, the Veteran reported that his back had gotten "a lot worse."  He stated that he had a throbbing pain in the back and at times it felt as if someone was sticking a knife in him.  He described radiation of pain down both legs to the knees intermittently, as well as intermittent tingling in the feet.  There were no incapacitating episodes.  Examination showed antalgic gait, normal posture, and lumbar flattening.  There was no ankylosis of the thoracolumbar spine.  There was no spasm, weakness, or atrophy of the muscles of the spine.  There was guarding, pain with motion, and tenderness.  Knee jerk was 2+ bilaterally and ankle jerk was 1+ bilaterally.  Range of motion of the lumbar spine was:  flexion to 45 degrees; extension to 5 degrees; lateral flexion to 10 degrees bilaterally; and rotation to 5 degrees bilaterally.  There was evidence of pain with repetitive motion but no additional limitation after three repetitions of range of motion.

A December 2012 VA treatment record noted complaints of low back pain, with no radiation of pain into the legs.  The Veteran was noted to be able to actively flex his fingertips to his knees.  Extension was limited 25 percent.  Sidebending and rotation were within functional limits.  A July 2013 VA treatment record noted painful movement of the spine, with no radiation of pain.

On VA examination conducted April 28, 2014, the Veteran reported that his low back pain had worsened since the 2010 VA examination.  He described pain radiating to his lower extremities.  Range of motion of the lumbar spine was:  flexion to 50 degrees (with pain at 40 degrees); extension to 20 degrees (with pain at 15 degrees); lateral flexion to 20 degrees bilaterally; and rotation to 20 degrees bilaterally.  The Veteran reported that it was too painful for him to do repetitive motion testing.  There was functional loss in the form of less movement, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, or weightbearing.  There was no ankylosis of the spine.  There was tenderness of the lower lumbar midline.  There was no muscle spasm.  There was moderate left sided radiculopathy, but no other neurologic abnormalities.  Significantly, the examiner stated that the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  

The RO assigned a 60 percent rating under Diagnostic Code 5243 from April 28, 2014, the date of the VA examination that noted the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  As the examiner referred to symptoms over the past 12 months, the Board finds that the 60 percent rating is warranted from April 28, 2013, one year prior to the examination date.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A higher rating is not warranted at any time as unfavorable ankylosis of the entire spine has not been demonstrated.

For the earlier period, prior to April 28, 2013, there is no basis for a rating in excess of 20 percent.  The November 2007 and April 2010 VA examinations revealed forward flexion of the thoracolumbar spine no worse than to 45 degrees, including on repetition.  The Veteran's forward flexion scores meet the criteria for the 20 percent rating currently assigned for a lumbosacral strain pursuant to Diagnostic Code 5237.  The next higher rating, a 40 percent rating, requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As medical examinations have not demonstrated either criterion, a 40 percent rating is not warranted for the period prior to April 28, 2013.

The Board has considered Deluca and Mitchell and the Veteran's symptoms of subjective weakness, flare-ups of pain, and pain throughout a range of motion; however, there is no evidence that his pain or weakness results in additional disability beyond that reflected in his range of motion measurements.  Thus, the Board finds that there is no evidence of limitation of motion that approximates forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The next higher rating, a 40 percent rating, is not warranted pursuant to these cases.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.

A separate rating is also not warranted for objective neurologic abnormalities (such as bowel or bladder impairment), other than for radiculopathy of the bilateral lower extremities, which is already in effect and not addressed herein.

The evidence shows that the symptoms of the Veteran's service-connected low back disability are contemplated by the rating criteria.  The painful limitation of motion and radiculopathy are taken into consideration in rating the functional loss of the disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and the diagnostic codes for rating the spine.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected low back disability for the periods on appeal are adequate, and referral for extraschedular consideration is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  This is so even when his service-connected disabiltiies are considered in the aggregate.


IV. Left Knee:  Criteria, Evidence, and Analysis

There are several diagnostic codes used to evaluate disabilities of the knees and legs.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, is rated 20 percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of semilunar cartilage, symptomatic, is rated 10 percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5259.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of flexion of a leg to 60 degrees warrants a zero percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a zero percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of those conditions.  Specifically, the evidence, including the treatment records and the November 2007, April 2010, and April 2014 2014 VA examinations, does not demonstrate ankylosis of the left knee.  Additionally, the evidence, including the treatment records and reports or VA examination, fails to demonstrate any findings of genu recurvatum, or any impairment of the tibia and fibula.  

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2015).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

The Veteran is currently in receipt of separate ratings for degenerative joint disease of the left knee (based on painful or limited motion) and for post-operative residuals of left knee meniscectomy other than limited motion.  Degenerative joint disease of the left knee, status post meniscectomy, has been rated as 10 percent disabling prior to April 28, 2014, and 20 percent disabling from April 28, 2014, under Diagnostic Codes pertaining to arthritis and limitation of motion.  Postoperative left meniscectomy has been evaluated as 10 percent disabling prior to April 2, 2010, as noncompensable from April 2, 2010 to April 27, 2014, and as 10 percent disabling from April 28, 2014 under Diagnostic Code 5257.

In VAOPGCPREC 9-04, VA's General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

By way of history, the Veteran underwent left knee meniscectomies in 1976 and 1978.

On VA examination in November 2007, the Veteran reported increased pain and decreased range of motion of the left knee.  He also reported weakness, giving way, fatigability, and lack of endurance.  He reported intermittent swelling, but denied heat, redness, stiffness, and locking.  The Veteran denied left knee flare-ups; rather, he stated that the knee was "the same all of the time."  On examination, the Veteran walked with a cane and a limp favoring the left side.  There was no effusion or edema and no obvious deformities of the left knee.  There was medial and joint line tenderness and a lot of crepitus noted with motion testing of the knee.  The knee was stable.  Left knee range of motion was from zero to 110 degrees, with pain at the endpoint of flexion.  There was no loss of motion with repetition.  

On VA examination in April 2010, the Veteran reported that his left knee had been getting worse.  He also reported pain, weakness, tenderness, giving way, and stiffness.  He denied locking, deformity, instability, incoordination, dislocation, and subluxation.  The Veteran reported flare-ups of left knee pain weekly.  On examination, there was crepitus, tenderness, pain at rest, effusion, and guarding of movement.  There was no instability of the left knee.  There was subpatellar tenderness.  No locking or dislocation was present.  McMurray's test was positive.  Left knee range of motion was from zero to 105 degrees.  There was pain with motion and following repetitive motion.  There was no additional loss of motion with repetition.  

A September 2012 VA treatment record noted "full range" of left knee motion.  Trace lateral collateral ligament and anterior cruciate ligament laxity was present.  A July 2013 treatment record noted "good range of motion."  Crepitus was present.  A November 2013 treatment record noted painful movement of the left knee and that the knee locks up easily.

On VA examination conducted April 28, 2014, the Veteran reported that he had experienced less stability of the knee since the 2010 VA examination.  He reported that the knee would buckle and go sideways at times, particularly on stairs.  On examination, left knee extension was noted to begin at 15 degrees, with objective evidence of pain at 15 degrees.  Left knee flexion was to 80 degrees, with pain noted at 70 degrees.  The ranges were the same after repetitive motion.  There was functional loss in the form of weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  There was 1+ anterior instability and medial-lateral instability of the left knee.  Posterior instability was not present.  There was no evidence of patellar subluxation or dislocation.  The examiner noted meniscal tear with frequent episodes of joint pain.  The examiner also described symptoms of pain and progressive instability as a result of meniscectomies.  

Ratings for Painful or Limited Motion

During the appeals period prior to April 28, 2014, the Veteran's service-connected degenerative joint disease of the left knee was rated as 10 percent disabling under Diagnostic Code 5010.  This rating is appropriate as there was a diagnosis of arthritis and some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

A higher rating based upon limitation of flexion or extension was not warranted under either Diagnostic Codes 5260 or 5261.  Flexion was noted as to 110 degrees on VA examination in November 2007, and to 105 degrees on VA examination in April 2010.  Extension was noted as to zero percent on VA examinations in November 2007 and April 2010.  "Full range of motion" was noted on treatment record in September 2012.  

The April 28, 2014 VA examination noted limitation of extension at 15 degrees.  The RO assigned a 20 percent rating from the date of examination under Diagnostic Code 5261.  A higher rating would require limitation of extension to 20 degrees, which is not shown.  The April 28, 2014 VA examination noted limitation of flexion to 80 degrees, with pain noted at 70 degrees.  A compensable rating based on limitation of flexion would require a showing of flexion limited to 45 degrees, which has not been shown.  

The Board finds no basis for assigning the 20 percent rating for limitation of extension earlier than April 28, 2014, as the evidence of record prior to that date did not show such limitation of extension.

Meniscectomy Residuals Other Than Painful or Limited Motion

During the appeals period, postoperative left meniscectomy has been evaluated as 10 percent disabling prior to April 2, 2010, as noncompensable from April 2, 2010 to April 27, 2014, and as 10 percent disabling from April 28, 2014 under Diagnostic Code 5257.  The RO had assigned the 10 percent ratings under Diagnostic Code 5257 which contemplates recurrent subluxation or lateral instability.  

There is no basis for a rating higher than 10 percent for the appeals period prior to April 2, 2010, or for the period beginning April 28, 2014, as moderate instability or recurrent subluxation was not shown.  

The November 2007 VA examination described the left knee as stable.  The April 2010 VA examination found no instability.  In September 2012 trace ligament laxity was present.  The April 28, 2014 VA examination noted 1+ anterior instability and medial-lateral instability of the left knee.  Posterior instability was not present.  There was no evidence of patellar subluxation or dislocation.  

For the period from April 2, 2010 to April 27, 2014, a 10 percent rating was warranted based on symptomatic removal of semilunar cartilage under Diagnostic Code 5259.  The April 2010 VA examiner noted complaints of weakness, tenderness, and giving way, and examination showed effusion.  Thus, the Veteran was entitled to a compensable rating for left knee symptoms other than painful motion during that period.

The 10 percent rating under Diagnostic Code 5259 is not warranted for the periods prior to April 2, 2010, or from April 28, 2014, as the Veteran is already being compensated for symptoms of both painful motion and instability during those periods.  The April 2014 VA examiner noted meniscal tear with frequent episodes of joint pain, and described symptoms of pain and progressive instability as a result of meniscectomies.  As there are no other symptoms attributable to removal of the meniscus other than the already compensated limitation of motion and instability, a 10 percent rating under Diagnostic Code 5259 for those periods would constitute improper pyramiding.  38 C.F.R. § 4.14.  

Finally, the evidence shows that the symptoms of the Veteran's service-connected left knee disability are contemplated by the rating criteria.  The painful limitation of motion, instability, and other factors, symptoms and effects, are taken into consideration in rating the functional loss of the disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and the diagnostic codes for rating the knee.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected left knee degenerative joint disease and residuals of meniscectomy for the periods on appeal are adequate, and referral for extraschedular consideration is therefore not warranted.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).  This is so even when the Veteran's service-connected disabilities are considered in the aggregate.


ORDER

A rating in excess of 20 percent for low back disability now characterized as degenerative disc disease, chronic lumbar strain with myositis and bilateral lower extremity radiculopathy, prior to April 28, 2013, is denied.

A 60 percent rating, and no higher, for degenerative disc disease, chronic lumbar strain with myositis and bilateral lower extremity radiculopathy, is granted from April 28, 2013, subject to the laws and regulations governing the payment of monetary awards.  

Increased ratings for degenerative joint disease of the left knee, status post meniscectomy, evaluated as 10 percent disabling prior to April 28, 2014, and as 20 percent disabling from April 28, 2014, are denied.

Ratings in excess of 10 percent for left knee meniscectomy residuals other than limitation of motion, prior to April 2, 2010, and from April 28, 2014, are denied.

A 10 percent rating for left knee meniscectomy residuals other than limitation of motion for the period from April 2, 2010, to April 27, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In the supplemental statement of the case issued in May 2014, the RO stated that the Veteran's claim for entitlement to TDIU remained denied as he had failed to return a VA Form 21-8940 as requested in a December 2012 duty to assist letter.  However, as the Veteran's representative has pointed out, the Veteran did subsequently return the Form 21-8940 in June 2014 (the form is contained in the electronic VBMS file), and the RO has not issued another SSOC addressing this piece of evidence.  

Accordingly, the case is REMANDED for the following action:

After undertaking any necessary development, readjudicate the issue of entitlement to TDIU with consideration of the VA Form 21-8940 completed by the Veteran in June 2014 and contained in VBMS.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


